Appellant was convicted of illegal voting at a general election.
Error is urged in regard to the action of the court permitting the State to introduce a copy of the judgment of the District Court of Galveston County showing appellant's conviction of a felony, and the mandate of the Court of Appeals showing the affirmance of the judgment. This was introduced to show his disqualification to exercise the right of suffrage. No bill of exceptions was reserved to this action of the court. It therefore will not be revised.
It is contended that J.A. Vinson was not a duly-qualified deputy sheriff. Vinson, it is asserted, summoned the talesmen, and also waited upon the jury in their retirement while deliberating upon appellant's case. This question was investigated upon motion for new trial and it was shown that he was a deputy sheriff, and had been since 1895, and that he was appointed a deputy sheriff after the election in 1898, took the oath of office, and qualified as such officer, and was the first deputy appointed by the sheriff. In this connection it is also contended that he was not *Page 689 
such deputy, because the sheriff had failed to post a notice in the office of the county clerk specifying his deputies. The failure of the sheriff to post said notice can not be pleaded here to set aside the verdict of the jury.
It is also contended that the verdict should be set aside because of the separation of the jury. This question was before the court on motion for new trial, and it was shown after the parties had accepted a part of the jury, and while the sheriff was summoning talesmen, the juror Gay asked permission of the court, and was permitted, to leave the jury box for a short time. This was before the jurors were sworn and before the panel had been completed. After the jury were sworn there was no separation, but they were kept together.
Appellant requested the court to charge the jury that if they should find from the evidence that defendant did vote as alleged, believing he had a right under the law to vote, or if, from the evidence, or a want of evidence, defendant voted, not knowing that his vote was illegal, or believing that he could vote, they should acquit. This matter was fully set forth in the charge given by the court, and reiterated in two special charges asked by defendant. The charge of the court and the special charges given called this matter sharply to the attention of the jury, and instructed them that if the defendant believed he had a right to vote at that election, or if he believed that he had been pardoned, they should give or if they had a reasonable doubt of either proposition, they should give him the benefit of the doubt, and acquit. In this respect the charge of the court was favorable to defendant. Finding no error in the record, the judgment is affirmed.
Affirmed.